Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims1-20 have been allowed
Allowable Subject Matter
1.	Claims 1-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a device for correcting quantum state information are disclosed. A decoder receives information identifying syndrome values for a plurality of entangled qubit states represented by a graph state with a respective edge of the graph state corresponding to a respective qubit state of the plurality of entangled qubit states. The decoder repeats identifying one or more clusters of qubit states and/or syndrome states in the graph state until all of the one or more identified clusters are determined to be valid while increasing a size of a respective cluster each time the identifying operation is performed. The decoder reconstructs one or more qubit states and/or syndrome states for respective clusters; and stores information identifying the one or more reconstructed qubit states and/or syndrome states.

30 	The prior art on record, for example Delfosse et al. teaches Surface codes  are one of the leading candidates to ensure the fault-tolerance of a quantum computer. Error correction is based on the measurement of local operators on a lattice of qubits. The measurement outcome, called the syndrome, is then processed by the decoding algorithm which uses this information

leads indirectly to a reduction of the noise strength, since a shorter time between two rounds of correction induces the appearance of fewer errors.

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method, comprising: at a decoder of a quantum computing system: receiving information identifying syndrome values for a plurality of entangled qubit states represented by a graph state with a respective edge of the graph state corresponding to a respective qubit state of the plurality of entangled qubit states, the graph state having at least one boundary with open edges; identifying one or more clusters of at least one of: qubit states and syndrome states in the graph state; repeating the identifying operation until all of the one or more identified clusters are determined to be valid, at least one cluster of the one or more clusters identified at n+1 generation including a corresponding cluster of the one or more clusters identified at n generation and at least a portion of qubit states or syndrome states adjacent, in the graph state, to the corresponding cluster of the one or more clusters, including: determining, based on a parity of a respective cluster that is not adjacent to a boundary with open edges, whether the respective cluster is valid; and determining that a respective cluster that is adjacent to a boundary with open edges is valid regardless of a parity of the respective cluster; reconstructing one or more qubit states or syndrome states for respective clusters of the one or more identified clusters based on qubit states or syndrome states adjacent to the respective clusters of the one or more identified clusters; and storing information identifying the one or more reconstructed qubit states or syndrome states.

	Claims 10, 14and 17 are allowable for the same reasons as per Claim 1.
	Claims 11-13 depend from claim 10, are also allowable.
	Claims 15-16 depend from claim 14 are also allowable.
	Claims 18-20 depend from claim 17 are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112